Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/7/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1,3, 5-10, 12,14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shang (CN 105650542, English Translation) in view of Zhang (CN 109061935 A, English Translation, cited previously)
Regarding claim 1, Shang teaches a backlight module (Fig.2) , comprising a light source 5 (LED lamp 5), a light guide plate 6, an optical film set 8, and at least one optical film layer (light shielding tape 10), wherein the light guide plate has a light-incident surface (facing the light source) and a light-emitting surface  (top surfaces) adjacent to the light-incident surface, the light source is disposed on a side of the light-incident surface of the light guide plate, and is configured to emit a light beam, the optical film set comprises a first surface, a second surface and at least one side surface, wherein the first surface is opposite to the second surface, the at least one side surface is connected between the first surface and the second surface, the optical film set is disposed on a side of the light-emitting surface of the light guide plate, and the first surface faces the light-emitting surface, and the at least one optical film layer is disposed on the at least one side surface of the optical film set.
Shang does not teach the at least one optical film layer is a particle structure layer.
However it is well known in the art to use adhesive layers that have a particle structure layer at the edges of backlight layers as disclosed in Zhang, wherein the adhesive layers at the edge is a particle structure layer (see in Zhang: optical adhesive layer 30 includes first region 301 and surrounding the first region 302 of the second region 301, the second region 302 in the opposite substrate 10 where the plane of orthographic projection is located in the light-shielding region 101, a second region 302 is provided with a light scattering particle 31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use particles as disclosed in Zhang in the light shielding layer of Shang in order to reduce bright spot areas.

Regarding claim 10, Shang teaches a display apparatus (Fig.2) , comprising a backlight module (Abstract) and a display panel (claim 11 of Shang), wherein the display panel is disposed on a light-emitting side of the backlight module, and the backlight module comprises a light source light source 5, a light guide plate 6, an optical film set 8, and at least one optical film layer (light shield layer 10), wherein the light guide plate has a light-incident surface (facing the light source) and a light-emitting surface  adjacent to the light-incident surface, the light source is disposed on a side of the light-incident surface of the light guide plate, and is configured to emit a light beam, the optical film set comprises a first surface, a second surface and at least one side surface, wherein the first surface is opposite to the second surface, the at least one side surface is connected between the first surface and the second surface, the optical film set is disposed on a side of the light-emitting surface of the light guide plate, and the first surface faces the light-emitting surface, and the at least one optical film layer is disposed on the at least one side surface of the optical film set (see rejection in claim 1 above).
Shang does not teach the at least one optical film layer is a particle structure layer.
However it is well known in the art to use adhesive layers that have a particle structure layer at the edges as disclosed in Zhang, wherein the adhesive layers at the edge is a particle structure layer (see in Zhang: optical adhesive layer 30 includes first region 301 and surrounding the first region 302 of the second region 301, the second region 302 in the opposite substrate 10 where the plane of orthographic projection is located in the light-shielding region 101, a second region 302 is provided with a light scattering particle 31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use particles as disclosed in Zhang in the light shielding layer of Shang in order to reduce bright spot areas.

Regarding claims 3 and 12, Shang in view of Zhang teaches a backlight module (Fig.2 and 3), wherein a particle size of the at least one optical film layer is in a range from 10 micrometers to 300 micrometers (see in Zhang: wherein said light scattering particle is spherical, the value range of the diameter D of the spherical is 1 μ than 50 μ m).

Regarding claims 5, 7, 14 and 16, Shang in view of Zhang does not explicitly teach:
 wherein on a side surface on which one of the at least one optical film layer is correspondingly disposed, a particle density of the one of the at least one optical film layer gradually increases toward the light source along a first direction, wherein the first direction is parallel to the side surface and perpendicular to a direction from the first surface toward the second surface (for claim 5) and wherein on a side surface on which one of the at least one optical film layer is correspondingly disposed, a particle density of the one of the at least one optical film layer gradually decreases toward the light source along a first direction, wherein the first direction is parallel to the side surface and perpendicular to a direction from the first surface toward the second surface (for claim 7).
However Shang in view of Zhang teaches various types of particle distributions (see in Figures 6,7,8,9,10,11 and 12 and the corresponding disclosure in Zhang) therefore from the teachings of Shang in view of Zhang it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use particle distribution that increase or decrease with respect to the position of the light source, in order to optimize brightness.

Regarding claims 6 and 15, Shang in view of Zhang teaches a backlight module (Fig.2), wherein a color of one of the at least one optical film layer is shielding layer or sub-areas 30a,30b or 30c that use transparent glue in Zhang with but does not teach the color to be same as a light color of the light beam, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use color of light beam, in order to  improve the wide viewing angle of narrow frame display device bright line problem (as disclosed in Zhang).

 Regarding claims 8 and 17,Shang in view of Zhang teaches a backlight module, wherein on a side surface on which one of the at least one optical film layer is correspondingly disposed, a particle density of the one of the at least one optical film layer is in a periodic distribution in a first direction, and the first direction is parallel to the side surface and perpendicularly to a direction from the first surface toward the second surface (see Fig.10-11 in Zhang).

 	Regarding claims 9 and 18,Shang in view of Zhang teaches a backlight module, wherein on a side surface on which one of the at least one optical film layer is correspondingly disposed, a thickness of a particle structure of the one of the at least one optical film layer distributed in a second direction perpendicular to the side surface varies (see in Zhang: In some alternative embodiments, the light scattering particle is spherical, the value range of the diameter D of the ball is 1 μ than 50 μ m. light scattering particles with the value range of the light has scattering effect is very high, and the diameter D is smaller, the scattering degree of the light is strong, so it can more effectively improve the wide viewing angle of narrow frame display device bright line problem).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shang (CN 105650542, English Translation) in view of Zhang (CN 109061935 A, English Translation, cited previously) and further in view of Pei (CN 111258117 A)
Regarding claims 4 and 13, Shang in view of Zhang teaches the optical film layer is a light shielding adhesive but does not teach a color of one of the at least one optical film layer is a complementary color to the light beam.
It is well known in the art to use dark colors for a light shielding layer, however other prior art such as Pei teaches a white color for a light shielding layer (see in Pei: a light shielding adhesive layer 7 of color is preferably white, can avoid optical loss), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a desired color for the optical film layer in order to achieve the desired optical loss.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shang (CN 105650542, English Translation) in view of Zhang (CN 109061935 A, English Translation, cited previously) and further in view of Chang (US 20180046028 A1)
Regarding claims 2 and 11, Shang in view of Zhang teaches the optical film layer teaches the inventor set forth in claims 1 and 10, but is silent regarding a backlight module, wherein a surface of the at least one optical film layer is a rough surface.
Chang teaches optical films with roughened side surface and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use roughened surfaces for optical films, in the device of Shang in view of Zhang in order to avoid light leakage and edge bright line ([0082] in Chang)
Other art
CN 207457654 and CN 105044981  
Cited previously: CN 207049843 U teaches variation in the distribution of the scattering particles with respect to the light source

Response to Arguments
The arguments filed on 9/7/22 is acknowledged, and were found to be persuasive however they are moot in light of new grounds of rejection.
Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875